Citation Nr: 1814795	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  16-10 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Biloxi, Mississippi


THE ISSUE

Entitlement to VA payment for a powered mobility device, to include a powered wheelchair or scooter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from September 1960 to September 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Biloxi, Mississippi VAMC.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has been issued power assist wheels for his manual wheelchair, as this modification has been determined to be medically necessary and feasible.  

2.  A powered mobility device, to include a powered wheelchair or scooter, is not shown to be medically necessary and feasible.   
 

CONCLUSION OF LAW

The criteria for entitlement to a powered mobility device, to include a powered wheelchair or scooter, have not been met.  38 U.S.C. § 1710; 38 C.F.R. § 17.150.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the instant appeal because turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

The Board also notes that the Veteran received an appropriate individualized evaluation to determine whether a powered wheelchair or scooter was medically necessary and feasible.  He was also given appropriate notice of the basis for the denial in this case an appropriate opportunity to respond.  No further notice or assistance is required.  

II.  Analysis

The Veteran has service connected disability rated as 100 percent disabling.  He contends that multiple service-connected disabilities warrant a powered mobility device. 

VA shall furnish medical services which are determined to be needed to a veteran who has service connected disability rated 50 percent or more, or to a veteran who has a compensable service-connected disability rated less than 50 percent, as applicable.  38 U.S.C.A. § 1710; 38 C.F.R. § 17.150.  Wheelchairs and other similar appliances and related accessories may be purchased for a Veteran as part of outpatient care upon a determination of medical need and feasibility.  Id.  

In determining whether a veteran should be prescribed a motorized wheeled mobility device, he is to be afforded an individualized evaluation.  The clinician must consider his medical diagnoses, prognosis, functional abilities, limitations, goals, and ambitions.  Evaluation of mobility must assess musculoskeletal, neuromuscular, pulmonary, and cardiovascular capacities and response, effort, quality and speed of gait (or manual wheelchair propulsion), and overall function. Power mobility is indicated when the veteran demonstrates a clear functional need that cannot or is not likely to be met by conventional rehabilitation or medical interventions and is not otherwise contraindicated.  VA supports the dispensation of power mobility to allow the veteran access to medical care and to accomplish necessary tasks of daily living in ordinary home and community environments, such as paved surfaces and mild terrains (e.g., low grass, packed sand and gravel, etc.). While recreational needs may be considered, VA does not support the dispensation of power mobility solely for recreational purposes.  See VHA Handbook 1173.06; Clinical Practice Recommendations for Motorized Wheeled Mobility Devices.

VA's Clinical Practice Recommendations for Motorized Wheeled Mobility Devices detail the general indications and contraindications for motorized wheeled mobility devices as well as the specific indications and contraindications for scooters and motorized wheelchairs.  Indications for a scooter or a motorized wheeled mobility device include when a veteran is unable or has a limited ability to propel a manual wheelchair or walk despite compliance to prescribed medical and rehabilitative interventions due to limited mobility due to a documented medical condition, such as a musculoskeletal disorder; or when a veteran has limited upper and lower limb function.  One contraindication for issuance of a motorized wheelchair is when a veteran is able to functionally walk or propel a manual wheelchair in the home and is projected to be able to do so for more than one year.  Id.  Another contraindication is if a veteran is determined to have inadequate cognitive function, judgment, vision, motor coordination or the presence of a sufficiently serious spatial neglect, to preclude with reasonable certainty, safe operation of the device.  

The evidence shows that the Veteran was assessed by a VAMC rehabilitation physician to determine whether he might qualify for issuance of a motorized wheelchair in November 2014.  It was noted that the Veteran had complained of frequent falls, lower leg swelling, left hip pain and numbness of the entire leg.  It was also noted that the Veteran was suffering from dementia and short term memory problems secondary to an anoxic event.  The rehabilitation physician found that the Veteran's gait was intact with a 4 wheel walker and that he ambulated 150 feet with no shortness of breath.  

At an August 2015 Major Medical and Special Equipment Committee Meeting, the Veteran propelled into the room in a manual wheelchair.  He stated that he had had two open heart surgeries, cardia arrest, had no feeling in his legs, a monitor in his chest and was homebound.  He explained that there was no oxygen to his brain for seven minutes when he had his stroke and that this had impaired his mental functions.  The Veteran stated that that he needed power mobility (a motorized wheelchair or scooter) to improve his quality of life.  He explained that sometimes he got confused when doing things, including losing his train of thought during conversation and that this happened a couple of times a week.  He also reported that he drove an automobile periodically, including the previous Saturday.  He was adamant upon receiving power mobility and testified that his cardiologist nurse practitioner had informed him that this was necessary for him.  The Committee voted unanimously not to provide power mobility for the Veteran but voted unanimously in favor to provide "power assist" to the Veteran's manual wheelchair.  The Committee noted that the request for power mobility was denied because the Veteran had cognitive issues, which was a safety concern. 

In his October 2015 notice of disagreement, the Veteran indicated that his primary care doctor and treating nurse practitioner had requested that he receive a powered scooter on multiple occasions.  

In a statement accompanying his February 2016 Form 9, the Veteran indicated that during the rehabilitation physician's assessment, he failed the balance tests.  He noted that he would fall even when he was using his walker.  The Veteran also noted that at the committee meeting he reported the undue stress that his manual wheelchair had on his heart and lungs and that he was not able to operate his manual wheelchair in his home.  Additionally, the Veteran reported that he lives on 4 acres in the country; that he had a gravel driveway and that he did not have sidewalks.  Thus, he could not move around his land with a manual wheelchair.  Moreover, he appeared to indicate that he was not able to go on his back porch.

The Veteran also reported that in November 2015 his wife took him to the clinic and he was fitted for an "E-motion power assist" for his manual wheelchair, which was supposed to be installed within 2 weeks.  Then two months later in January 2016, he was informed that the package had been sent next day delivery.  However, as of his February 2016 statement, the power assist had still not been installed.  

Additionally, the Veteran indicated that what he desired was power mobility in the form of a 4 wheel scooter.  He noted that this would allow him to get around without assistance or with little assistance.  He indicated that when in the manual wheelchair, he experienced a lot of stress and pain and that he wanted to have the best quality of life that he could.  

VA treatment records show that in August 2015, the Veteran emailed his treating nurse practitioner.  The Veteran noted that the Committee had denied his request for a power scooter.  The Veteran felt that the Committee had its mind made up before he came in to present his case.  He also felt that the burden was put on him to convince them that he needed a power scooter.  He also indicated that he had informed the Committee that they could contact the nurse practitioner for further information but that they did not want to do this.  In a subsequent October 2015 email, the Veteran reported that he had filed an appeal but was still waiting to hear from the VAMC.  The Veteran also indicated that his treating physician had made another request for a power scooter a few weeks previously but that the VAMC had not responded.  

In an October 2015 response, the VA nurse practitioner indicated that she was confused by the Veteran's email.  She noted that according to the Veteran's chart, he had been approved for power assist wheels to be installed on to his manual wheelchair.  She also noted that he was scheduled for an appointment in October 2015, which he cancelled because he was going to be out of town.  That appointment had been rescheduled for November 5, 2015.  Additionally, the nurse practitioner reported that the consultation that the primary care physician had entered on September 15, 2015 had been completed administratively stating the same information (i.e. that the Veteran's appointment in relation to the fitting of the power assist wheels has been scheduled for November 5, 2015).  The nurse practitioner attached a copy of the September 2015 progress note pertaining to the scheduling of this appointment for the Veteran's further information.  This note indicates that the Veteran had been seen recently by the Major Medical Committee and an order was placed for power assist wheels for his manual wheelchair.  The Veteran had been scheduled for the next available wheelchair clinic appointment on October 1, 2015.  The Veteran later phoned to cancel that appointment and was rescheduled for an appointment on November 5, 2015.  

A June 2016 VA inpatient hospital admission note indicates that the Veteran was ambulatory with assistance and that he reported using a wheelchair with E-motion wheels, along with a walker and a cane.

As noted above, the controlling regulation in this case indicates that in order for VA to purchase a specific wheelchair for a Veteran, including a motorized wheelchair or scooter, VA must determine that the wheelchair is medically necessary and is feasible for the Veteran's use.  38 U.S.C. § 1710; 38 C.F.R. § 17.150.  In this case, there is no affirmative medical finding of record that a motorized wheelchair or scooter is both medically necessary and feasible.  To the contrary, the Major Medical and Special Equipment Committee specifically found that a motorized wheelchair or scooter was not feasible for the Veteran's use due to his cognitive impairment.  However, they did determine that power assist wheels were both medically necessary and feasible and the record shows that he was ultimately provided with this feature for his wheelchair.

The Veteran has reported that his treating primary care physician and nurse practitioner requested on several occasions that he receive a powered scooter.  In this regard, the documentation of record shows that these treating medical professionals did request that the Veteran receive the assessment by the VAMC rehabilitation physician, which occurred in November 2014, to determine whether he might qualify for issuance of a motorized wheelchair.  In addition, these treating medical providers followed up to help ensure that the Veteran received the authorized power assist wheels.  However, there is no indication from the record that either the treating physician or treating nurse practitioner made an independent determination that a motorized scooter or motorized wheelchair was both medically necessary and feasible for the Veteran.  Rather they deferred to the determination of the rehabilitation physician and the Major Medical and Special Equipment Committee as to whether such a wheelchair was medically necessary and feasible.  

The Board empathizes with the Veteran's desire to receive a motorized scooter in an effort to improve his quality of life through being able to go more places independently and semi-independently, including the land around his home.  However, it is bound to follow the controlling regulation, which does not allow for issuance of the scooter or a motorized wheelchair by VA without a medical finding that is both necessary and feasible.  As such a finding is not present in this case and as there is a specific finding to the contrary, the Board does not have the authority to grant VA payment for a motorized wheelchair or scooter.  38 U.S.C. § 1710; 38 C.F.R. § 17.150.   Accordingly, the appeal must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to VA payment for a powered mobility device, including a powered wheelchair or scooter, is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


